Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1.	Claims 1-6 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor suggest a sulfide solid-state battery comprising a negative electrode current collector that contains copper; a negative electrode mixture layer, a sulfide solid electrolyte material, and an oxide solid electrolyte material disposed on the negative electrode current collector; a positive electrode mixture layer; and a sulfide solid electrolyte layer, assuming that the negative electrode mixture layer is virtually divided into two portions in a thickness direction, then a portion on a side of the negative electrode mixture layer relatively close to the negative electrode current collector is taken as a lower layer portion, and a portion on a surface side of the negative electrode mixture layer relatively far from the negative electrode current collector is taken as an upper layer portion, an amount of the sulfide solid electrolyte material contained in the upper layer portion is larger than an amount of the sulfide solid electrolyte material contained in the lower layer portion, and an amount of the oxide solid electrolyte material contained in the lower layer portion is larger than an amount of the oxide solid electrolyte material contained in the upper layer portion.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727